                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

 JENNIFER ANN JASMAIN            )              JUDGMENT IN CASE
 f/k/a Duane Leroy Fox,          )
                                 )
            Plaintiff,           )               3:18-cv-00201-MR
                                 )
               vs.               )
                                 )
 ROY LINSENBY, et al.,           )
                                 )
          Defendants.            )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 13, 2021 Memorandum of Decision and Order.

                                               September 13, 2021




         Case 3:18-cv-00201-MR Document 43 Filed 09/13/21 Page 1 of 1
